Citation Nr: 0731393	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  00-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
and bilateral shoulder disability, claimed as a nerve injury.

2.  Entitlement to service connection for a jaw and mandible 
disability, claimed as a residual of a traumatic injury.

3.  Entitlement to service connection for a deviated septum, 
claimed as a residual of a traumatic injury. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for a cervical 
spine and bilateral shoulder disability (claimed as a nerve 
injury), and service connection for a jaw and mandible 
disability and a deviated septum (each claimed as a residual 
of a traumatic injury).  The Board remanded the claim to the 
RO for additional evidentiary and procedural development in 
October 2003 and April 2006.  The denials of the claims were 
confirmed in a May 2007 rating decision and the case was 
returned to the Board in July 2007.  The veteran now 
continues his appeal. 


FINDINGS OF FACT

1.  A chronic cervical spine and bilateral shoulder 
disability did not have its onset during active duty.

2.  A chronic jaw and mandible disability did not have its 
onset during active duty.

3.  A deviated septum did not have its onset during active 
duty.



CONCLUSIONS OF LAW

1.  A chronic cervical spine and bilateral shoulder 
disability was not incurred, nor is it presumed to have been 
incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  A chronic jaw and mandible disability was not incurred, 
nor is it presumed to have been incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  A deviated septum was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's service 
connection claims were received in July 1998.  The rating 
decision from which this appeal is taken was rendered in June 
1999.  Thereafter, in November 2000 the VCAA was promulgated 
by VA.  During the course of the appeal, the veteran was 
notified of the provisions of the VCAA as they pertained to 
these claims in correspondence dated in September 2002, 
December 2004, May 2006, and November 2006.  In an ideal 
situation, the notice required by 38 U.S.C.A. § 5103(a) 
should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  While the initial notice 
letter issued in September 2002 provided full notice only 
after the initial decision, any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the claimant was not provided 
full notice prior to the first adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
remanded twice for evidentiary development, the claims at 
issue were readjudicated, and additional supplemental 
statements of the case were provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and the actions taken by VA have essentially 
cured the error in the timing of notice.  Therefore, the 
Board's adjudication of this appeal would not result in 
prejudice to the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service medical records and all relevant 
post-service private and VA medical records dated 1964 - 2005 
that pertain to his claimed disabilities have been obtained 
and associated with the evidence.  VA medical examinations 
containing nexus opinions addressing the issues on appeal 
have also been obtained and associated with the evidence.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The RO 
undertook a comprehensive search for any additional 
outstanding post-service medical records identified in the 
veteran's current treatment reports that may support his 
claims, pursuant to the Board remand of April 2006, but the 
search yielded no results as the RO indicated that any such 
records that may have existed were destroyed.  Otherwise, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as they pertained to increased rating and 
earlier effective date claims.  In correspondence dated in 
May 2006, the veteran was informed of the VCAA provisions as 
they pertained to increased rating and earlier effective date 
issues, in compliance with the Court's holding in Dingess.  
Therefore, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual background and analysis: Entitlement to service 
connection for a cervical spine and bilateral shoulder 
disability, a jaw and mandible disability, and a deviated 
septum.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2007).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2007)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).

The veteran's service medical records show normal findings 
with respect to his cervical spine, shoulders, jaw and 
mandible, nose, and neurological system during his entire 
period of active duty.  The records do not indicate that he 
was ever injured during combat.  Private and military medical 
records show, however, that in 1942 he was involved in a 
motor vehicle accident while on leave, in which he sustained 
multiple laceration injuries to his face.  The automobile 
accident was determined to have been in the line of duty and 
the veteran is currently service-connected for facial scars 
that are residuals of these injuries, in addition to post-
traumatic stress disorder associated with his memories of 
liberating Nazi concentration camps.  However, the service 
medical and dental records are completely devoid of any 
indication that he received treatment for a nasal fracture or 
nerve or musculoskeletal injuries involving his cervical 
spine, neck, shoulders, and mandible during service.

In his hearing before the Board in January 2002, and in 
statements submitted in support of his claim, the veteran 
contends that although no medical documentation may exists 
that shows treatment for neurological and musculoskeletal 
injuries of his neck, cervical spine, shoulders, nose, and 
mandible during is period of active service, it is not 
unreasonable to conclude as a factual matter that his current 
neck, shoulder, jaw, and nose disabilities are traumatic in 
nature and, as such, are consistent with and are likely the 
result of his in-service automobile accident 60 years 
earlier.  In this regard, he testified that during the time 
of his in-service accident in 1942, a treating physician who 
was attempting to insert a tube into his nose informed the 
veteran that he was having difficulty doing so because of a 
deviated septum.  The veteran contends that this was the 
earliest time any medical care provider ever informed him 
that he had this condition, indicating to him that it had its 
onset in service. 

Post-service medical records dated from 1964 to 2005 show 
that the veteran complained of shoulder pain following an 
accidental fall in 1989, and that he began receiving 
treatment for complaints of neck spasms and radiating pain to 
his jaw in 1992.  X-rays in 1992 revealed the presence of 
degenerative changes affecting his cervical spine.  VA 
examination in April 2005 shows that the veteran's service 
medical records were reviewed and that he was diagnosed with 
cervical spine degenerative joint disease (DJD), bilateral 
shoulder DJD with evidence of rotator cuff tears, and a 
deviated septum.  The examiners found no evidence of 
mandibular misalignment.  Opinions presented in the April 
2005 VA examination report stated that it was less likely 
than not that the aforementioned diagnoses were due to 
service and attributed the neck and shoulder disabilities to 
the aging process.  The deviated septum was examined and the 
physician determined that there was no evidence that it was 
the result of nasal trauma.  

The Board has considered the above facts and concludes that 
the weight of the evidence is against the veteran's claims 
for VA compensation for a deviated septum and disabilities of 
his neck, cervical spine, shoulders, and mandible.  These 
disabilities are not shown to have had their onset during his 
period of active duty and post-service records show no 
evidence of onset of a chronic orthopedic or neurological 
disability affecting these areas to a compensable degree of 
impairment within one year following his discharge from 
service in November 1945.  The objective medical evidence, in 
fact, indicates that there is a greater likelihood that there 
is no relationship between the veteran's claimed disabilities 
and the motor vehicle accident that occurred during his 
period of active duty.  Therefore, as the evidence in this 
case is not approximately balanced with respect to the merits 
of the claims, the benefit-of-the-doubt doctrine does not 
apply and the appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

To the extent that the veteran asserts that there exists a 
nexus between his claimed disabilities and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


ORDER

Service connection for a cervical spine and bilateral 
shoulder disability, to include a nerve injury, is denied.

Service connection for a jaw and mandible disability is 
denied.

Service connection for a deviated septum is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


